MEMORANDUM *
For the reasons stated in the district court’s orders of May 18 and December 3, 1998, we affirm the court’s finding that res judicata bars the instant action. In so doing, we reject appellant’s contention that a recent change in the controlling principles of law supporting the original judgment precludes the application of res judicata here. See 18 Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure § 4415 (1981) (“Change in the controlling principles of law ordinarily does not warrant denial of claim preclusion.”) (citing cases).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.